Ralph L. Trisko and Mildred E. Trisko v. Commissioner.Trisko v. CommissionerDocket No. 61222.United States Tax Court1958 Tax Ct. Memo LEXIS 204; 17 T.C.M. 136; February 25, 19581958 Tax Ct. Memo LEXIS 204">*204  Official amendment. - The following official order of the Tax Court amends the case of Ralph E. Trisko et al., Dec. 22,712, filed December 24, 1957.  KERNOrder On January 31, 1958, petitioners filed herein a "MOTION TO CORRECT OPINION" in which it is moved that the words "Decision will be entered under Rule 50," appearing at the end of the opinion, be eliminated and that there be substituted therefor the words "Decision will be entered for the petitioners." Counsel for respondent has noted upon such motion that he makes no objection to the granting thereof. Upon due consideration of said motion, it is ORDERED: That said motion be and it is hereby granted, and that the words "Decision will be entered under Rule 50," appearing at the end of said opinion, be eliminated therefrom and that there be substituted therefor the words "Decision will be entered for the petitioners." (Signed) John W. Kern, Judge